SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2015 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of letter datedJune 24, 2015filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores: IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA By letter datedJune24, 2015, IRSAInversiones y Representaciones S.A("the Company")reportedthat,IRSA has suscribed Convertible Subordinated Notes into shares of BACS Bank of Credit and Securitization SA for a face value of ARS 100 million. Such subscription was made by IRSA exercising its preemptive and accretion right, as a result of the subscription of the remaining shares not subscribed by other shareholders of the Bank. The notes will be convertible into ordinary shares of ARS 1 face value and one vote per share. The notes expire after 7 years from the date of this issuance, will accrue an annual interest rate equivalent to the average of BADLAR Private Banks and will be convertible at any time within the first year. The conversion price is ARS 3,9505 nominal value of convertible notes per one common share. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets June24, 2015
